DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Request for Continued Examination received on October 04, 2022. Claims 1-3, 6-14, 18-21, and 25-27 are pending. Claims 9-11 and 21 have been withdrawn and claims 4-5, 15-17, and 22-24 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 04, 2022 has been entered.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. Applicant argues that Jones et al. does not teach the following newly amended limitations, i.e., a wedge element having substantially planar bone contacting surfaces and the tab element being located at a thicker end of the wedge element. Applicant’s amendments seek to introduce new matter and a 35 U.S.C. 112 (pre-AIA ), first paragraph rejection is applied below and the amendments are addressed in the rejections below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 12-14, 18-20, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It does not appear that applicant has written support for a wedge element having substantially planar bone contacting surfaces tapering towards one another, in fact the wedge’s surfaces (513a and 513b, Fig. 4a) appear to be a continuous, rounded, and symmetrical.
.  Applicant’s amendment further describing the tab element located at a thicker end of the wedge element appears to introduce new matter, because the specification does not disclose a difference in size from the distal most end to the proximal most end. Furthermore, this is not easily discernable in applicant’s Figure 4B. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 12, 14, 18, 19, and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (US Patent Publication 2018/0103966).
Regarding claim 1, Jones et al. disclose a patient-specific opening validating tool capable of validating a wedge opening (10 for the tibia, Fig. 4A) made in a patient’s bone, the patient's bone having an exterior bone surface with exterior contours and the wedge opening extending through the bone and defining a top interior surface and a bottom interior surface, the opening validating tool comprising:
a body (10, Fig. 1B) comprising: 
a wedge element (14, Fig. 1B, paragraph [0055]) capable of being sized and shaped to fit in the wedge opening, the wedge element having a substantially planar bone contacting surfaces (along 14, Fig. 1A) with contours complementary in shape to surface contours of the top and bottom interior surfaces of the patient’s bone; the substantially planar bone contacting surfaces tapering towards one another (i.e., the tapering portion is its distal end 38); and 
a tab element (16, Fig. 1A) located at a thicker end of the wedge element (14 is a thicker portion than 38), the tab element being shaped and adapted to limit an insertion depth of wedge element within the wedge opening, the tab element having a bone-contacting surface (see the annotated drawing below) abutting against and conforming to the exterior contours of the patient’s tibia bone when the wedge element is inserted in the wedge opening in a predetermined position and orientation. 
Examiner note: The exterior contours of the patient’s bone, wedge opening, and contours complementary in shape to surface contours of top and bottom interior surfaces are not positively recited in the claims, therefore the prior art reference does not have to teach those particular recitations and their particular features. 

    PNG
    media_image1.png
    313
    506
    media_image1.png
    Greyscale

Regarding claim 2, Jones et al. disclose the opening validating tool according to claim 1, wherein the body includes a handle end (including the handle itself 12, Fig. 1) capable of facilitating manipulation of the opening validating tool and an operative end (distal of 12, Fig. 1) comprising the wedge element, the wedge element capable of being shaped and configured to fit snugly in the wedge opening in the patient’s tibia bone based on an expected shape thereof as determined according to a preoperative plan.
Regarding claim 3, Jones et al. disclose the opening validating tool according to claim 2, wherein the wedge element comprises a top surface (see the annotated diagram below) capable of being shaped to conform simultaneously to the surface contour of the top interior surface of the patient’s bone and a bottom surface (see the annotated diagram below) capable of being shaped to conform to the surface contour of the bottom interior surface of the patient’s bone.
	

    PNG
    media_image2.png
    271
    372
    media_image2.png
    Greyscale


Regarding claim 6, Jones et al. disclose the opening validating tool according to claim 1, wherein the tab element comprises a top portion with a top surface (see the annotated diagram below) capable of abutting against the exterior bane surface above the wedge opening and a bottom portion with a bottom surface (see the annotated diagram below) capable of abutting against the exterior bone surface below the wedge opening, the top surface capable of being shaped to conform to the exterior contour of the patient’s tibia bone above the wedge opening, and the bottom surface capable of being shaped to conform to the exterior contour of the patient’s tibia bone below the wedge opening.

    PNG
    media_image3.png
    313
    506
    media_image3.png
    Greyscale

Regarding claim 7, Jones et al. disclose the opening validating tool according to claim 2, wherein the handle end includes a handle (12, Fig. 1) capable of allowing the opening validating tool to be easily grasped and manipulated by hand. 
Regarding claim 12, Jones et al. disclose the opening validating tool according to claim 1, wherein the bone is a tibia (10 for the tibia, Fig. 4A).
Regarding claim 14, Jones et al. a patient-specific opening validating tool (10 for the tibia, Fig. 4A) capable of validating a wedge opening of a patient’s bone, the patient’s bone having a wedge opening defining a top interior surface and a bottom interior surface diverging from one another, the opening validating tool comprising: 
a body (10, Fig. 1B) having a handle end (including the handle itself 12, Fig. 1) and an operative end comprising: 
a wedge element (14, Fig. 1B, paragraph [0055]) capable of being shaped and configured to fil snugly in the wedge opening in the patient's bone based on an expected shape thereof as determined according to a preoperative plan, the wedge element comprises a substantially planar top surface (see the annotated diagram above) capable of being shaped to conform to a contour of the top interior surface of the patient's bone and a substantially planar bottom surface (see the annotated diagram above) capable of being shaped to conform to a contour of the bottom interior surface of the patient’s bone; and 
a tab element (16, Fig. 1A) located between the handle end of the body and the wedge element, the substantially planar bottom and top surfaces of the wedge element tapering towards one another from a thicker end adjacent to the tab element towards a thinner free end of the wedge element(14 is a thicker portion than its distal end 38), the tab element having a bone contacting surface (see the annotated diagram above) capable of being shaped and adapted to abut against and conform to exterior contours of the patient’s bone when the wedge element is inserted in the wedge opening in a predetermined position and orientation to limit an insertion depth of the wedge element within the wedge opening and confirm that a configuration of the wedge opening matches the preoperative plan.  
Examiner note: The exterior contours of the patient’s tibia bone, wedge opening, and contours complementary in shape to surface contours of top and bottom interior surfaces are not positively recited in the claims, therefore the prior art reference does not have to teach those particular recitations and their particular features. 
Regarding claim 18, Jones et al. disclose the patient specific opening validating tool according to claim 14, wherein the tab element comprises a top surface (see the annotated diagram above) capable of being shaped to conform to the exterior contour of the patient’s bone above the wedge opening, and a bottom surface (see the annotated diagram above) capable of being shaped to conform to the exterior contour of the patient’s bone below the wedge opening to validate when the wedge element is inserted in the wedge opening in a predetermined position and orientation and to validate the dimensions of the wedge opening. 
Regarding claim 19, Jones et al. disclose the patient-specific opening validating tool according to claim 14, wherein the handle end (including the handle itself 12, Fig. 1) includes a handle (12, Fig. 1) capable of allowing the tool to be easily grasped and manipulated by hand. 
Regarding claim 25, Jones et al. disclose a patient-specific opening validating tool (10 for the tibia, Fig. 4A) capable of validating dimensions of a wedge opening of a patient’s bone, the patient’s bone having a wedge opening defining a top interior surface and a bottom interior surface defining together an opening angle, the tool comprising:
a body (10, Fig. 1B) having a handle end (including the handle itself 12, Fig. 1) capable of facilitating manipulation of the tool and an operative end (distal of the handle end, Fig. 1) comprising a wedge element (14, Fig. 1B, paragraph [0055]) having a substantially planar top surface and a substantially planar bottom surface (see the diagram below) (along 14, Fig. 1A) tapering towards one another (i.e. at portion its distal end 38) to define together a tool opening angle corresponding to the opening angle of the wedge opening, the wedge element capable of being insertable in the wedge opening with the top surface and the bottom surface abutting against and conforming to the top interior surface and the bottom interior surface of the wedge opening respectively, the operative end further comprising a tab element (16, Fig. 1A) located between the wedge element and the handle, the tab element having a bone-contacting surface (see the diagram above) abutting against and adapted to conform to exterior contours of the patient’s bone to validate when the wedge element is inserted in the wedge opening in a predetermined position and orientation thereby confirming that a desired wedge opening has been formed in the patient’s bone. 
Examiner note: The exterior contours of the patient’s tibia bone, wedge opening, and contours complementary in shape to surface contours of top and bottom interior surfaces are not positively recited in the claims, therefore the prior art reference does not have to teach those particular recitations and their particular features. 
Regarding claim 26, Jones et al. disclose the patient-specific opening validating tool according to claim  25, wherein the tab element comprises a top surface (see the annotated diagram above) capable of being shaped to conform to the exterior contour of the patient’s bone above the wedge opening, and a bottom surface (see the annotated diagram above) capable of being shaped to conform to the exterior contour of the patient’s bone below the wedge opening.
Regarding claim 27, Jones et al. disclose the patient-specific opening validating tool according to claim 25, wherein the bone is a tibia (paragraph [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Patent Publication 2018/0103966) in view of Bertin et al. (US Patent 5,019,108).
Regarding claim 8, Jones et al. fail to disclose the opening validating tool according to claim 7, wherein the handle has a rectangular-shaped profile and includes an anterior side and a lateral side, the anterior and lateral sides being marked to indicate proper orientation of the opening validating tool during the procedure. 
	However, Bertin et al. teach a rectangular shaped handle (31) used with a cutting head in an osteotomy procedure. The handle includes parallel proximal engraved lines or marks (see Figure 6). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the handle of Jones et al. with a rectangular shaped handle with markings on the side, as taught by Bertin et al. in order to provide an obvious shape the permits the operator to effectively use the tool in surgery.
Regarding claim 20, Jones et al. fail to disclose the opening validating tool according to claim 19, wherein the handle has a rectangular-shaped profile and includes an anterior side and a lateral side, the anterior and lateral sides being marked to indicate proper orientation of the opening validating tool during the procedure. 
	However, Bertin et al. teach a rectangular shaped handle (31) used with a cutting head in an osteotomy procedure. The handle includes parallel proximal engraved lines or marks (see Figure 6). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the handle of Jones et al. with a rectangular shaped handle with markings on the side, as taught by Bertin et al. in order to provide an obvious shape the permits the operator to effectively use the tool in surgery.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Patent Publication 2018/0103966) in view of Vernon et al. (US Patent Publication 2020/0283552). 	
Regarding claims 13, Jones et al. fail to disclose the opening validating tool according to claim 1, wherein the body the body is made from a biocompatible material.
	However, Vernon et al. disclose medical devices constructed of a biocompatible material, e.g., 3D printed plastic material (paragraphs [0007 and 0012]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the body of Jones et al. with a biocompatible 3D printed plastic, as taught by Vernon et al. in order to have a customizable article in which human contact is expected (paragraph [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ness (US Patent Publication 2005/0092974) discloses a removal tool (10) with a wedge-shaped portion (12) and tab portion (22).
Morrow (US Patent 3,587,121) disclose a tool (2) including a wedge-shaped portion (10), tab (12), and handle (1).
Anderson (US Patent 1,277,818) discloses a wedge-shaped opener (6), tab (10), and handle (14).
Shoettes (US Patent 924,193) discloses a substantially wedged-shaped opener (see Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775                  

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775